DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments to the claims, filed on 07/20/2021, have been entered.
Applicant’s amendment of the claims caused withdrawal of the rejection under 35 U.S.C. 103 of claim 15 as being unpatentable over Suzuki et al. (US 2003/0008174 A1).
	Claims 1, 8, and 15 have been amended.
	Claims 1-16 are pending in the application.
	
Response to Arguments
Applicant's arguments with respect to the rejections over Sato in view of Suzuki have been fully considered but they are not persuasive.
With respect to Applicant’s argument that the compound drawn by Examiner do not fall within the limitations of Formula 1 of Sato, Examiner disagrees. 
The compounds of Sato and Suzuki are both truxene derivatives. To facilitate discussion, truxene is given below.

    PNG
    media_image1.png
    200
    182
    media_image1.png
    Greyscale

To also facilitate discussion, the compounds submitted by applicant are pictured below.

    PNG
    media_image2.png
    179
    399
    media_image2.png
    Greyscale

Applicant will note that the shaded in portion is the truxene skeleton and the circled moieties are substituents. Changing the substituent does not change the identity of the skeleton structure, which is why the 3 fewer carbons in the substituent on the first variant noted by applicant do not change the fact that the two compounds are both truxene derivatives.
With respect to Applicant’s argument that one of ordinary skill would not think to combine the work of Sato and Suzuki because the structure drawn by examiner does not allow for cyano groups at analogous positions, Examiner disagrees. The work of Sato is relied upon to teach a truxene derivative in a hole injection or charge generation layer and, as discussed above, the skeleton structure of the two compounds obviates the use of a truxene derivative and the substituents do not change the identity of the core compound.
With respect to Applicant’s argument that the substituents give the two compounds different electronic properties, and one of ordinary skill would not use the compound of Suzuki in the device of Sato, Examiner disagrees. The paragraph pointed to by Applicant, 0044 of Sato, is only one embodiment of many. Suzuki mentions that when X1-X3 are combined with the truxene skeleton the conjugation is increased, but that is not the only embodiment of X1-X3 and X1-X3 are kept as substituents rather than condensed rings for the purpose of art application and there is no increase in electron-donating function of the compound as a result of increased conjugation.
With respect to Applicant’s argument that the instant compounds are electron-withdrawing and the compound of Sato are not, Applicant is reminded that Suzuki is used to address the electron-withdrawing structure claims while Sato demonstrates that it was known prior to the effective filing date of the claimed invention that truxene derivatives could be used in an electron injection or charge generation layer.
With respect to Applicant’s argument that a person of ordinary skill would not combine the work of Sato and Suzuki because they have different film forming properties, Examiner disagrees. Suzuki is not relied upon to teach film forming properties but rather to teach a truxene compound that meets the requirements of Formula 1, and furthermore, Sato is not used to modify Suzuki, but rather Suzuki is used to modify Sato.
With respect to Applicant’s arguments over Hatwar in view of Sato and Suzuki, Hatwar teaches that any known hole transport compound could be used for the charge generation layer, and Sato teaches a truxene derivative that is able to transport holes. Further, Hatwar teaches a hole transport compound with many cyano groups is preferable, and a person of ordinary skill 
For at least these reasons, the rejections are maintained.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 2003/0008174 A1) in view of Ionkin (US 2008/0087879 A1).
With respect to claim 15, Suzuki teaches a polynuclear truxene compound (abstract and formula (I)).
Suzuki gives general formula by which to form the inventive truxene compound (formula I, paragraph 0017), which is pictured below.

    PNG
    media_image3.png
    469
    559
    media_image3.png
    Greyscale

In this formula, R2, R3, R6, R7, R10, and R11 are C1 alkyl (methyl) groups, and X1-X3 are C(CN)2 (paragraph 0018, lines 10-11).
This forms the compound below.

    PNG
    media_image4.png
    367
    378
    media_image4.png
    Greyscale

Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known combination from the finite lists of possible combinations to arrive at the compound of the given since the combination of elements would have yielded the predictable result of an organic layer less liable to crystallization, and which has excellent stability with time (paragraph 0046, lines 10-14), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
However, this compound differs from Compound 6 of the instant claim in that the alkyl groups are not fluorinated.
Ionkin teaches tetrasubstituted coronenes for use in electroluminescent devices (paragraph 0001). 
Ionkin teaches that introduction of fluorine substituents increases the volatility of the compositions and as a result, vacuum deposition can be carried out at lower temperatures and decomposition of the compositions can be avoided (paragraph 0017).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate fluorine substituents onto the truxene derivative of Suzuki in order to lower to sublimation temperature of the composition, so that vacuum deposition can be carried out at lower temperatures and decomposition avoided.
This would form Compound 6 of the instant claim.

Claims 1-7, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 2017/0054080 A1) and further in view of Suzuki et al. (US 2003/0008174 A1).
With respect to claim 1, Sato teaches an organic electroluminescent device which comprises, an anode, a cathode, and a hole injection layer (paragraph 0056 and Figure 1, definitions in paragraph 0059), wherein the hole injection layer comprises a truxene compound (paragraph 0057, lines 1-3).
Sato gives a general formula by which to form the inventive compounds (Formula 1, page 2) which is pictured below.

    PNG
    media_image5.png
    242
    332
    media_image5.png
    Greyscale

In this formula, each of X1-X3 and R1-R6 are a cyano group (paragraph 0048, lines 1-3).
This forms the compound given below.

    PNG
    media_image6.png
    406
    411
    media_image6.png
    Greyscale

However, the compound of Sato does not meet the requirements of instant Formula 1.
Suzuki teaches an organic electroluminescent device with an anode, cathode, and at least one organic layer disposed between the anode and cathode and the organic layer includes a polynuclear truxene compound (abstract and formula (I)).
Suzuki gives general formula by which to form the inventive truxene compound (formula I, paragraph 0017), which is pictured below.

    PNG
    media_image3.png
    469
    559
    media_image3.png
    Greyscale

In this formula, R2, R3, R6, R7, R10, and R11 are cyano groups and X1-X3 are C(CN)2 (paragraph 0018, lines 10-11).
This forms the compound below which reads on instant Formula 1.

    PNG
    media_image7.png
    175
    196
    media_image7.png
    Greyscale

Suzuki includes each element claimed, with the only difference between the claimed invention and Suzuki being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known combination from the finite lists of possible combinations to arrive at the compound of the  See Section 2143 of the MPEP, rationales (A) and (E).
Although the compound of Suzuki differs from the compound of Sato in that it includes a diisocyanide group and additional valent cyano groups, these compounds are obvious variants of each other and could reasonably be expected to have similar properties. Additionally, it would be within the technical grasp of a person of ordinary skill in the art to envisage obvious variants of the compound of Sato for use in the hole injection layer of the organic electroluminescent device of Sato, and arrive at the compound of Suzuki which reads on instant Formula 1, with a reasonable expectation of achieving an organic layer less liable to crystallization, and which has excellent stability with time (paragraph 0046, lines 10-14), as taught by Suzuki, without subtracting from the improved layer forming ability of the analogous truxene derivatives of Sato (paragraph 0012), particularly as both pieces of art are drawn towards improving the quality of an organic layer in an organic electroluminescent device.
With respect to claim 2, Sato in view of Suzuki teach the device of claim 1, and Sato teaches the hole injection layer is in contact with the anode (paragraph 0056, lines 1-5, and paragraph 0061, lines 1-2).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the truxene compound in a hole injection layer which is in contact with an anode as Sato teaches truxene derivatives may be in a hole injection layer which is in contact with the anode.
With respect to claim 3, Sato in view of Suzuki teach the device of claim 1, and R is a cyano group, as pictured above.
With respect to claim 4, Sato in view of Suzuki teach the device of claim 1, and the compound of formula I is selected as instant Compound 4.
With respect to claim 5, Sato in view of Suzuki teach the device of claim 1, and Sato teaches the hole injection layer may be formed using the truxene derivative.
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to form a hole injection layer of entirely of the truxene derivative of Sato in view of Suzuki as Sato teaches the hole injection layer may be formed of the truxene derivative.
With respect to claims 6 and 7, Sato in view of Suzuki teach the device of claim 1, and Sato teaches that when the truxene derivative is included in another layer, the hole injection layer may comprise NPB, which pictured below (paragraph 0062, lines 9-10).

    PNG
    media_image8.png
    86
    212
    media_image8.png
    Greyscale

With respect to claim 16, Sato in view of Suzuki teach the device of claim 1, and Sato teaches the organic electroluminescent device may further comprise a hole transport layer (paragraph 0056, lines 1-5).

Claims 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hatwar et al. (US 2010/0288362 A1), and further in view of Sato et al. (US 2017/0054080 A1) in view of Suzuki et al. (US 2003/0008174 A1).
With respect to claim 8, Hatwar teaches an electronic device including an anode and a cathode, and an intermediate connecting region which comprises an organic p-type layer (abstract, lines 1-5) (a charge generation layer).
Hatwar teaches the p-type layer preferentially conducts holes and can comprise any known hole transport compound alone or in combination with a hole transport host (paragraph 0068, lines 1-10). It should be noted that Hatwar also teaches a very desirable compound for the p-type layer is HAT-1 (paragraph 0070, lines 3-4) due to its multiple cyano groups (paragraph 0066, lines 4-5).
However, Hatwar does not teach a compound of Formula 1.
Sato teaches an organic electroluminescent device which comprises, an anode, a cathode, and a hole transport layer (paragraph 0057 and Figure 1, definitions in paragraph 0059), wherein the hole transport layer comprises a truxene compound (paragraph 0057, lines 1-4).
Sato gives a general formula by which to form the inventive compounds (Formula 1, page 2) which is pictured below.

    PNG
    media_image5.png
    242
    332
    media_image5.png
    Greyscale

In this formula, each of X1-X3 and R1-R6 are a cyano group (paragraph 0048, lines 1-3).
This forms the compound given below.

    PNG
    media_image6.png
    406
    411
    media_image6.png
    Greyscale

However, the compound of Sato does not meet the requirements of instant Formula 1.
Suzuki teaches an organic electroluminescent device with an anode, cathode, and at least one organic layer disposed between the anode and cathode and the organic layer includes a polynuclear truxene compound (abstract and formula (I)).
Suzuki gives general formula by which to form the inventive truxene compound (formula I, paragraph 0017), which is pictured below.

    PNG
    media_image3.png
    469
    559
    media_image3.png
    Greyscale

In this formula, R2, R3, R6, R7, R10, and R11 are cyano groups and X1-X3 are C(CN)2 (paragraph 0018, lines 10-11).
This forms the compound below which reads on instant Formula 1.

    PNG
    media_image7.png
    175
    196
    media_image7.png
    Greyscale

Suzuki includes each element claimed, with the only difference between the claimed invention and Suzuki being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known combination from the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of an organic layer less liable to crystallization, and which has excellent stability with time (paragraph 0046, lines 10-14), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
Although the compound of Suzuki differs from the compound of Sato in that it includes a diisocyanide group and additional valent cyano groups, these compounds are obvious variants of each other and could reasonably be expected to have similar properties. Additionally, it would be within the technical grasp of a person of ordinary skill in the art to envisage obvious variants of 
It would also be obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the electron transport truxene derivative of Sato in view of Suzuki in the charge generation layer of Hatwar, as Hatwar teaches any hole conducting transport compound is suitable for use in the inventive charge generation layer (p-type layer) (paragraph 0068, lines 1-10).
With respect to claim 9, Hatwar in view of Sato and Suzuki teach the device of claim 8, and R is selected as a cyano group, as discussed above.
With respect to claim 10, Hatwar in view of Sato and Suzuki teach the device of claim 8, and the compound of formula 1 reads on instant Compound 4.
With respect to claim 12, Hatwar in view of Sato and Suzuki teach the device of claim 8, and Hatwar teaches the p-type charge generation can comprise any known hole transport compound alone or in combination with a hole transport host, as discussed above.
With respect to claims 13 and 14, Hatwar in view of Sato and Suzuki teach the device of claim 8, and Hatwar teaches the p-type layer may comprise the hole transport compound NPB.
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use the aromatic amine NPB in the charge .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL SIMBANA whose telephone number is (571)272-2657. The examiner can normally be reached Monday - Friday, 9:00 A.M. - 5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.S./Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786